Title: From Abigail Smith Adams to John Quincy Adams, 31 December 1809
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy December 31 1809

This is the last Day of the year 1809, and almost 4 Months Since you left us. we have been fortunate in hearing from you and of you, through this long voyage. From the banks of Newfoundland we received your Letters by the Dove. the beginning of August, we heard again of you on the 26th. and upon the Evening previous to our thanksgiving. whilst my harp was hung upon the willow, reflecting upon the last years Anniversary, and the contrast which this would present, the news papers were brought in, with the pleasing intelligence that you had past Elsineaur it gave us all, an additional motive for thanks to the Supreem Ruler of the Universe, that you were thus far on your voyage in Safety. a few ays after we received your Letter from Christiansand in continuation of your Newfoundland journal. I have written once before to you, and your Brother has written Several times. whilst I regret your absence upon my own personal account as it respects your own comfort, and repose, I rejoice in your Mission, altho I wish the Climate less cold, and rigid.
you will learn no doubt from other Sources the failure of a Mission, never I believe designd for any other purpose than to produce delays, and to insult the American Government. the Reiterated replys of mr Jackson, to mr Smith, after mr Smith had repeatedly denied any knowledge of a fact, would between two private Gentleman have produced a duel. Insolent, and unbecomeing as this conduct was, the Government could not with honour hold any further communication with a Minister who so plainly gave them in the face of all the world the lie—yet to the Shame of America we have with us writers who justify the British Government & her Minister, declareing that they can See no insult in all this—and the writer of Analysiscs has labourd through ten Number, upon “the origin progress and Issue of mr Erskin’s Arrangement” and ten more, “calld the Diplomatick policy of mr Madison unveiled.” all to shew that our Government are all to blame, and that the Ethiope is white—in his 5th Number he has attackd the Mission to Russia. I will make the extract from it
 Another circumstance, the tendency of which is to prove the insincerity of our Cabinet, in the agreement with mr Erskine, is the appointment of Mr Adams to Russia. I have been astonished that so little consequence has been attached to that measure, which in any country of Europe would have excited the most curious inquiry, and the most Serious alarm. The time in which his nomination was first made, the knowledge that a Serious coalition had been just formed, to destroy the commercial power of Great Britain—the illegal and unauthorized appointment of mr Short, by mr Jefferson—at such a juncture the nearly unanimous refusal to Sanction that appointment—the solemn vote of the Senate on the motion of mr Lloyd (one of the most intelligent Merchants in either branch) “that any mission to Russia was inexpedient and unnecessary” The conviction in the mind of every intelligent Man, that this vote of the Senate was correct, are all of them proofs that this measure has Some object beyond its first appearence. we have passed thirty years Safely and prosperously without a Minister to Russia; our trade to that Country inconsiderable, in itself was perfectly well managed without any consul, and was certainly Sufficiently Secure with an able Consul general. Russia is not an important Naval power; and it is on the ocean alone that the Theatre of American politics is erected.
when therefore mr Jefferson at a moment of hostility with Great Britain nominated a Minister to Russia; when he selected for that purpose the Man the most compleately pledged of any citizen of in the United States—. the Man who had justified the Berlin decrees as merely retaliatory on the British rule of 1756, all prudent Men Stood appalled—Even an obedient Senate, so complaisant in general to the executive could not discern the expediency of multiplying our Foreign relations. Mr Jefferson was disgraced—The Senate almost unanimously voted that any mission to Russia was inexpedient—without doubt many of them thought, that to multiply and to draw closer our connections with the Allies of France would tend to increase the difficulties and impediments to a good understanding with Great Britain. an ordinary man, like the writer of this article, would have Supposed it an insult, if not a breach of Privilige, for a President to repeat the same proposition in three or four Months, to the Same Publick Body which had rejected it. it would Seem to be Still more extrodanary, that a moment Should be Selected, for this purpose when we had just concluded a preliminary treaty with Great Britain. (If the Same had been Sincerely conducted) to discuss and Settle the remaining disputes with that Nation—no Man could doubt, that the tendency of Such a measure was to excite the Jealousy of the British Court.
There was a paragraph in yesterdays paper, that it is now known that mr Adams mission to Russia is to join the Northern confederacy Coalition to establish the freedom of the Seas”.
Quincy Janry. 12th 18091
Thus far my dear son I had written without hearing of any conveyance yesterday your Brother returnd from Boston and informd me that a vessel of mr Greys was about to Sail for Gottenburgh tomorrow—Since this Letter was began we have learnt that you were arrived, a vessel to New york from Cronstrand brought the intelligence, as the Capt relates about the 20 of october. I rejoice most Sincerely, altho at this time you may be Shivering as I am with the cold. we have enjoyed health in our dwellings—and as yet; not one of us is wanting. your dear Boys are well, and doing well they are with me, on Saturdays and Sundays. this they esteem a high priviledge. George is as Studious as you can desire, and his memory and judgement and I may add, taste beyond his years—John, the dear Image of his Mother is comeing on very well with his reading. it feels is to me such a comfort and satisfaction to have them with us, as I cannot describe—I have a share of you still left to me. dear pledges, may they prove comforts to you, as they now are to me.
your Father is well and Sends you his blessing. he continues his diplomatic History. Six Numbers are already publish’d. your Lectures are not yet out: I would Send you the dispatches, but think you must be supplied by the Secretary of State. he poor Man is handled very roughly by the Anti Americans—the administration will be supported I think, but whether we must go to wars is more than I can say. I Shall embrace every opportunity of writing to you. Your Brother will be equally assidious, to you To hear often from you will mitigate the pain of absence. when I think of the distance, it is with the painfull expectation that it will never be Shortned between us but while I remain upon Earth, I Shall ever be your / affectionate / Mother
Abigail Adams